Citation Nr: 1530187	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral gout.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2012 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The October 2009 rating decision denied service connection for gout and the August 2012 rating decision denied service connection for sleep apnea.  The issues were merged on appeal.

In a March 2013 VA Form 9, in which the Veteran perfected his appeal for the claim of service connection for gout, the Veteran requested a hearing before a Veterans Law Judge at his local VA office.  In February 2015, the Veteran withdrew his hearing request.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection for Gout

The Veteran seeks service connection for gout.  In reviewing the record, the Board is unclear as to whether the Veteran has had this disability at any point during the pendency of the claim.  

The Board has been unable to find a clinical diagnosis for this disability.  The Veteran's medical records, however, show that he has been prescribed Allopurinol to treat it.  See, e.g., January 2012 Rheumatology Outpatient Note and August 2006 History and Physical.  A September 2009 VA examination found that there was no evidence of gout.  The examiner determined that the Veteran's history of foot problems were related to other disabilities (for which, the Board notes, the Veteran is currently service connected) and surmised that the Allopurinol prescription may actually be related to his kidney problems.  Since that examination, the Veteran's medical records have, at times, shown that he is prescribed Allopurinol for gout but the disability is listed under past medical history as "?Gout - without record of crystal diagnosis."  See, e.g., January 2012 Rheumatology Outpatient Note.  Additionally, it does not appear that the Veteran is currently diagnosed or treated for gout.  See November 2014 Physical Therapy Consult.

Given this conflicting evidence, additional development is needed to determine whether the Veteran has in fact had a diagnosis of gout at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.).  For this, the Board finds that a new VA examination is warranted.

Service Connection for Sleep Apnea

The Veteran also seeks service connection for sleep apnea.  To this end, he underwent a VA examination in July 2012.  The examiner found that the only mention of sleep issues during the Veteran's active duty service was in November 1979 and that it was less likely than not that the Veteran's current sleep apnea was caused by or incurred in or related to the military treatment for sleep issues in November 1979.  The Board finds this conclusion and its associated rationale inadequate as it fails to discuss the lay evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The examiner also did not address the Veteran's contention that his level of weight in service resulted in the development of sleep apnea at that time.  A new VA examination is warranted.




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether the Veteran has had gout at any point since July 7, 2009.  If the examiner determines that he has, the examiner should indicate the time periods in which he had the disability.  If the examiner determines that the Veteran has not had gout, a thorough explanation should be provided.

The examiner is to also review the claims file and determine, to the extent possible, why the Veteran was prescribed Allopurinol.  The Board has noted that VA treatment records have shown it to be prescribed for gout but a September 2009 VA examiner stated that it may have actually been prescribed for the Veteran's kidney problems.  An explanation is needed.

If the examiner determines that the Veteran has had gout at any point since July 7, 2009, he is to also answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in or is otherwise related to his active military service.

The examination report must include a complete rationale for all opinions expressed. The examiner must consider and discuss the lay evidence of record in his given rationale, including the Veteran's contentions.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his sleep apnea.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise related to his active military service.

Moreover, the examiner must consider and discuss the lay evidence of record.  It is expected that the rationale include a discussion of lay evidence, including the Veteran's statements.  In rendering this opinion, the examiner should note that the Board has found the Veteran's statements relating to experiencing sleep problems throughout active service to be credible.  See substantive appeal statements dated in March 2013 and January 2015.  Accordingly, the examiner should not limit the analysis to the Veteran's current problems relating back to only a single instance of sleep trouble noted in a November 1979 service treatment record.  The examiner should also discuss the service records pertaining to the Veteran's weight level in service, and the likelihood that his weight in service would have resulted in inservice development of sleep apnea.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



